UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 12, 2014 (November 11, 2014) On Track Innovations Ltd. (Exact Name of Registrant as Specified in Its Charter) Israel (State or Other Jurisdiction of Incorporation) 000-1021604 N/A (Commission File Number) (IRS Employer Identification No.) Z.H.R. Industrial Zone, P.O. Box 32, Rosh-Pina, Israel (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On November 11, 2014, On Track Innovations, Ltd. (the “Company”) issued a press release announcing its financial results for the third quarter and nine months ended September 30, 2014, and other financial information.A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated November 11, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. On Track Innovations Ltd. Date: November 12, 2014 By: /s/ Ofer Tziperman Name: Ofer Tziperman Title: Chief Executive Officer 3
